Determination of respondent New York State Liquor Authority, dated May 11, 1994, suspending petitioner’s liquor license for 40 days, 25 days forthwith and 15 days deferred, and imposing a $1,000 bond forfeiture, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Elliott Wilk, J.], entered September 1, 1994) dismissed, without costs.
Although testimony of one of the witnesses inadvertently was not tape recorded and thus, has not been transcribed, we find that other testimony in the record affords a complete review of the controversy (CPLR 2001). The structure built by petitioner to house a large block of ice so patrons could consume alcoholic beverages poured by the bartender down *417the block of ice constitutes substantial evidence that petitioner constructed a second bar, counter or similar contrivance in its premise without the requisite permission of respondent (Alcoholic Beverage Control Law § 100 [4]; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). We do not find the penalty imposed disproportionate to the offenses (Matter of Lerner Rest, v New York State Liq. Auth., 18 AD2d 911). Concur—Sullivan, J. P., Rosenberger, Wallach, Asch and Williams, JJ.